
	
		II
		111th CONGRESS
		1st Session
		S. 1173
		IN THE SENATE OF THE UNITED STATES
		
			June 3, 2009
			Mr. Feingold introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To establish a demonstration project to
		  train unemployed workers for employment as health care professionals, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Community-Based Health Care Retraining
			 Act.
		2.Health professions training demonstration
			 projectSection 171 of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2916) is amended by
			 adding at the end the following:
			
				(f)Health professions training demonstration
				project
					(1)DefinitionsIn this subsection:
						(A)Covered communityThe term covered community
				means a community or region—
							(i)that has experienced a significant
				percentage decline in rates of employment; and
							(ii)(I)that is determined by the Secretary of
				Health and Human Services (in consultation with the medical community) to be an
				area with a shortage of health care professionals described in subparagraph
				(C)(i); or
								(II)that is underserved by the health care
				structure, such as a rural community, a community with a significant minority
				population, or a community for which an applicant can otherwise demonstrate
				need for increased training for health care professionals.
								(B)Covered
				workerThe term covered
				worker means an individual who—
							(i)(I)has been terminated or laid off, or who has
				received a notice of termination or layoff;
								(II)(aa)is eligible for or has exhausted
				entitlement to unemployment compensation; or
									(bb)has been employed for a duration sufficient
				to demonstrate, to the appropriate entity at a one-stop center referred to in
				section 134(c), attachment to the workforce, but is not eligible for
				unemployment compensation due to insufficient earnings or having performed
				services for an employer that were not covered under a State unemployment
				compensation law; and
									(III)is unlikely to return to a previous
				industry or occupation;
								(ii)(I)has been terminated or laid off, or has
				received a notice of termination or layoff, as a result of any permanent
				closure of, or any substantial layoff at, a plant, facility, or enterprise;
				or
								(II)is employed at a facility at which the
				employer has made a general announcement that such facility will close within
				180 days; or
								(iii)is an incumbent
				worker employed in a health care profession, and whose training will provide an
				opportunity for employment of other individuals by increasing—
								(I)the number of
				instructors serving the covered community; or
								(II)the number of
				vacant positions in the covered community.
								(C)Health care professionalThe term health care
				professional—
							(i)means an individual who is involved
				with—
								(I)the delivery of health care services, or
				related services, pertaining to—
									(aa)the identification, evaluation, management,
				and prevention of diseases, disorders, or injuries; or
									(bb)home-based or community-based long-term
				care;
									(II)the delivery of dietary and nutrition
				services;
								(III)the delivery of
				dental services; or
								(IV)rehabilitation and health systems
				management; and
								(ii)includes individuals in health care
				professions for which there is a shortage in the community involved, as
				determined by the Secretary of Health and Human Services (in consultation with
				the medical community) or as otherwise demonstrated by the applicant.
							(D)Tribal college or universityThe term tribal college or
				university means a Tribal College or University, as defined in section
				316(b) of the Higher Education Act of 1965 (20 U.S.C. 1059c(b)).
						(2)Establishment of projectIn accordance with subsection (b), the
				Secretary shall establish and carry out a health professions training
				demonstration project.
					(3)GrantsIn carrying out the project, the Secretary,
				after consultation with the Secretary of Health and Human Services, shall make
				grants to eligible entities to pay for the Federal share of the cost of
				enabling the entities to carry out programs in covered communities to train
				covered workers for employment as health care professionals (referred to in
				this subsection as training programs). The Secretary shall make
				each grant in an amount of not less than $100,000 and not more than $500,000,
				and each such grant shall be for a period of 5 years.
					(4)Eligible entitiesNotwithstanding subsection (b)(2)(B), to be
				eligible to receive a grant under this subsection to carry out a training
				program in a covered community, an entity shall be a partnership that consists
				of—
						(A)a local workforce investment board
				established under section 117 that is serving the covered community; and
						(B)an institution of
				higher education, as defined in sections 101 and 102 of the Higher Education
				Act of 1965 (20 U.S.C. 1001, 1002), in partnership with at least 1 of the
				following:
							(i)A health clinic or hospital.
							(ii)A home-based or community-based long-term
				care facility or program.
							(iii)A health care facility administered by the
				Secretary of Veterans Affairs.
							(iv)A tribal college
				or university.
							(v)A labor
				organization, or an industry or industry group.
							(vi)A local economic
				development entity serving the covered community.
							(vii)A joint
				labor-management partnership.
							(5)ApplicationsTo be eligible to receive a grant under
				this subsection, an entity shall submit an application to the Secretary at such
				time, in such manner, and containing such information as the Secretary may
				require, including, at a minimum—
						(A)a proposal to use the grant funds to
				establish or expand a training program in order to train covered workers for
				employment as health care professionals, including information that
				demonstrates the long-term viability of the training program beyond the period
				of the grant;
						(B)information demonstrating the need for the
				training and support services to be provided through the training
				program;
						(C)information describing the manner in which
				the entity will expend the grant funds, and the activities to be carried out
				with the funds;
						(D)information demonstrating that the entity
				meets the requirements of paragraph (4);
						(E)with respect to training programs carried
				out by the applicant, information—
							(i)on the graduation rates of the training
				programs involved;
							(ii)on the retention measures carried out by
				the applicant;
							(iii)on the length of time necessary to complete
				the training programs of the applicant; and
							(iv)on the number of qualified covered workers
				that are refused admittance into the training programs because of lack of
				capacity; and
							(F)a description of
				how the applicant has engaged all relevant stakeholders, including the health
				care industry to be served by the training program, local labor organizations
				and other workforce groups, and local industry, in the design of the training
				program to be served with grant funds.
						(6)SelectionIn making grants under paragraph (3), the
				Secretary, after consultation with the Secretary of Health and Human Services,
				shall—
						(A)consider the information submitted by the
				eligible entities under paragraph (5)(E);
						(B)select—
							(i)eligible entities submitting applications
				that meet such criteria as the Secretary of Labor determines to be appropriate;
				and
							(ii)among such entities, the eligible entities
				serving the covered communities with the greatest need for the grants and the
				greatest potential to benefit from the grants; and
							(C)give preference
				to eligible entities—
							(i)submitting
				applications to serve covered workers who have been terminated or laid off or
				have received a notice of termination or layoff from a manufacturing, service,
				or construction industry, or another industry with significant decline in
				employment as determined by the Secretary; and
							(ii)with a
				demonstrated history of similar and successful partnerships with State boards
				or local boards, institutions of higher education (as defined in paragraph
				(4)(B)), industry groups, and labor organizations.
							(7)Use of funds
						(A)In generalAn entity that receives a grant under this
				subsection shall use the funds made available through the grant for training
				and support services that meet the needs described in the application submitted
				under paragraph (5), which may include—
							(i)implementing training programs for covered
				workers;
							(ii)providing
				support services for covered workers participating in the training programs,
				such as—
								(I)providing tuition
				assistance;
								(II)establishing or
				expanding distance education programs;
								(III)providing
				transportation assistance; or
								(IV)providing child
				care; or
								(iii)increasing capacity, subject to
				subparagraph (B), at an educational institution or training center to train
				individuals for employment as health professionals, such as by—
								(I)expanding a facility, subject to
				subparagraph (B);
								(II)expanding course offerings;
								(III)hiring faculty;
								(IV)providing a student loan repayment program
				for the faculty;
								(V)establishing or expanding clinical
				education opportunities;
								(VI)purchasing equipment, such as computers,
				books, clinical supplies, or a patient simulator; or
								(VII)conducting recruitment.
								(B)LimitationAny such grant
				funds that are used to expand facilities may only be used to rent or modernize
				existing facilities, not to build additional facilities. The entity shall use
				not less than 50 percent of the grant funds to carry out activities described
				in clause (i) or (ii) of subparagraph (A), unless the entity demonstrates, in
				the application submitted under paragraph (5), a need to spend more than 50
				percent of the grant funds on activities described in subparagraph
				(A)(iii).
						(8)Federal
				share
						(A)In
				generalThe Federal share of the cost described in paragraph (3)
				shall be—
							(i)for the first
				year of the grant period, 95 percent;
							(ii)for the second
				such year, 85 percent;
							(iii)for the third
				such year, 75 percent;
							(iv)for the fourth
				such year, 65 percent; and
							(v)for the fifth
				such year, 55 percent.
							(B)Non-Federal
				shareThe eligible entity shall provide the non-Federal share of
				the cost in cash or in kind, fairly evaluated, including plant, equipment, or
				services.
						(9)Evaluation
						(A)In
				generalUnder the Secretary’s
				existing authority under section 172, not more than 1 percent of the funds
				provided under this subsection shall be used for evaluation of the training
				programs described in paragraph (3). Eligible entities receiving grants under
				this section shall use not more than 1 percent of the grant funds for purposes
				of evaluation or documentation of the training programs.
						(B)ContentsIn
				conducting an evaluation under subparagraph (A), an eligible entity shall
				provide data detailing the success of the training program carried out by the
				entity under paragraph (3), including—
							(i)information on
				the number and percentage of participating covered workers who complete a
				training program, including those who earn a degree or certificate through such
				training programs;
							(ii)information on
				the rate of employment of covered workers who have completed the training
				program;
							(iii)an assessment
				of how well the needs of the health care community were addressed by the
				training program; and
							(iv)any other data
				determined to be relevant by the entity to demonstrate the success of the
				training program.
							(C)ReportThe Secretary shall compile the information
				resulting from the evaluation or documentation conducted under subparagraph
				(A), and shall submit a report to Congress containing the information.
						(10)FundingOf the amounts appropriated to, and
				available at the discretion of, the Secretary or the Secretary of Health and
				Human Services for programmatic and administrative expenditures, a total of
				$25,000,000 shall be used to establish and carry out the demonstration project
				described in paragraph (2) in accordance with this
				subsection.
					.
		
